                         Case 1:19-cv-00188-JRH-BKE Document 15 Filed 09/11/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  THERESA BRADLEY,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 119-188

                  BETSY DEVOS, Secretary U.S. Dept. of Education;
                  MICHAEL E. HOROWITZ, Inspector General U.S.
                  Dept. of Education; UNITED STATES DEPT. OF
                  EDUCATION; and NAVIENT CORPORATION,

                             Defendants.



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of September 11, 2020, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court, and Plaintiff's complaint is

                    DISMISSED for failure to state a claim upon which relief can be granted, and this civil action

                    stands CLOSED.




           09/11/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
